Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in responsive to amendment with eTD filed on 01/25/2022 and interview summary dtd., 02/08/2022.
Claims 2 – 4 and 9 – 11 had been canceled.
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent Nos. 9,632,796, 9898,308, and 10,503,519 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims 1, 5 – 8 and 12 – 14 are allowed with the examiner’s amendment as below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bilodeau on 02/08/2022.
The application has been amended as follows: 
Please amend the claims 1 and 8 as follow:
Claim 1: 
Please replace the claim 1 with ------1.	 A computing apparatus which functions as a tablet computer as well as a laptop computer, comprising:
a display configured to display a graphic user interface (GUI) including an automatic booting mode option for turning on or off an automatic booting mode of the laptop computer;
a cover having the display on one surface facing into a keyboard when the cover is in a closed state;
a sensing unit configured to detect an opening of the cover;
an angle sensor configured to detect an angle between the cover and the keyboard;
an embedded controller configured to check whether or not the detected angle is equal to or greater than a predetermined angle;
a fingerprint recognition sensor configured to sense a user’s fingerprint;
a power supply unit configured to supply power to the sensing unit even when the cover is in the closed state; and
a controller configured to:
perform a booting process for operating an operating system (OS) in response to detecting the opening of the cover when the automatic booting mode option is selected to turn on the automatic booting mode of the computing apparatus, 
detect a user account which is mapped to a fingerprint recognition result detected by the fingerprint recognition sensor, and
cause the display to provide a user environment corresponding to the detected user account. --------------------
Claim 8: 
Please replace the claim 8 with ------8. 	A method for controlling a computing apparatus including a cover having a display unit on one surface facing into a keyboard when the cover is in a closed state, the method comprising:
displaying a graphic user interface (GUI) including an automatic booting mode option for turning on or off an automatic booting mode of the laptop computer;
supplying power to a sensing unit even when the cover is in the closed state;
detecting an opening of the cover in the sensing unit;
checking whether or not an angle between the cover and the keyboard is equal to or greater than a predetermined angle;
performing a booting process for operating an operating system (OS) in response to detecting the opening of the cover when the automatic booting mode option is selected to turn on the automatic booting mode of the laptop computer; 
sensing a user’s fingerprint via a fingerprint recognition sensor;
detecting a user account which is mapped to a fingerprint recognition result detected by the fingerprint recognition sensor; and
providing a user environment corresponding to the detected user account after performing the booting process for operating the OS.------------------
Reasons for Allowance
Newly amended independent claims 1, and 8 are allowed for reasons argued by the applicant in pages 1-5 of the Remarks, filed 01/25/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1 and 8 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1, 5 – 8, and 12 – 14 are hereby allowed in view of the examiner’s amendment and applicant’s persuasive arguments and amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186